PER CURIAM.
James Edward Ellerbe appeals the district court’s orders denying his application for injunctions and a court order, denying his petition for modification of sentence, and denying his application to appear before the grand jury. We have reviewed the record and find no reversible error. Accordingly, we affirm the orders of the district court. See United States v. Ellerbe, No. CR-97-100 (E.D.N.C. Mar. 24, 2003; Mar. 27, 2003; June 20, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.